DETAILED CORRESPONDENCE
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2021 has been entered.
Applicant’s amendment to the claims filed on 03/17/2021 in response to the Final Rejection mailed on 12/17/2020 is acknowledged and entered into the record.
Applicant’s remarks filed on 03/17/2021 in response to the Final Rejection mailed on 12/17/2020 have been fully considered and are deemed persuasive to overcome the objections and/or rejections of record in view of the examiner’s amendment to the claims presented below.
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Actions.
Withdrawn Claim Rejections - 35 USC § 112(a), or First Paragraph
The written description rejection of claims 1-2, 4-6, 8, 11-12, 16-18, 24, 33, 37, and 39 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the examiner’s amendment to the claims set forth below.  Briefly, the claims recite that “lactate binding protein comprises an amino acid sequence having at least 95% identity to the amino 
The scope of enablement rejection of claims 1-2, 4-6, 8, 11-12, 16-18, 24, 33, 37, and 39 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the examiner’s amendment to the claims set forth below.  Briefly, the claims recite that “lactate binding protein comprises an amino acid sequence having at least 95% identity to the amino acid sequence of SEQ ID NO:  120 and a Y187X mutation to SEQ ID NO:  120, wherein X is any amino acid, a conservative substitution, or a cysteine” which limits the structure of the lactate binding protein to one that has 95% sequence identity and the claimed mutation at position Y187.
Examiner’s Amendment to the Claims
	An examiner’s amendment to the record appears below.  Authorization of this examiner’s amendment was given during a conversation with Dr. Ingrid Beattie, Reg. No. 42,306, on 03/31/2021.  Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
	Please replace the claim set filed on 03/17/2021 with the following re-written claim set.
1. (Currently Amended) A biosensor for lactate, comprising a lactate-binding protein and a reporter group that transduces a detectable signal, wherein the reporter group is attached to the lactate-binding protein so that a signal transduced by the reporter group when the lactate-binding protein is bound to lactate differs from a signal transduced by the reporter group when the lactate-binding protein is not bound to lactate, wherein the lactate-binding protein does Marinobacter sp. lactate-binding protein, having at least 95% identity to the amino acid sequence of SEQ ID NO: 120 and a Y187X mutation to SEQ ID NO:  120, wherein X is any amino acid, a conservative substitution, or a cysteine.

2.  (Previously Presented) The biosensor of claim 1, wherein the lactate-binding protein comprises the amino acid sequence of SEQ ID NO: 53, and wherein Acrylodan or Badan is attached to a cysteine of said lactate-binding protein.

3.  (Cancelled)

4.  (Currently Amended) The biosensor of claim 1, wherein the lactate-binding protein comprises a Y187C mutation to the amino acid sequence of SEQ ID NO:  120.

5.  (Currently Amended) The biosensor of claim 1, wherein the lactate-binding protein further comprises a mutation compared to a naturally occurring occurring Marinobacter sp. lactate-binding protein, wherein the lactate binding protein comprises no deletions or insertions compared to the naturally occurring Marinobacter sp. lactate binding protein.

6.  (Currently Amended) The biosensor of claim 1, wherein the lactate-binding protein further comprises a mutation compared to a naturally occurring Marinobacter sp. lactate-binding protein, wherein the lactate-binding protein comprises (i) less than 5, 4, 3, 2, or 1 inserted amino acids, and/or (ii) less than 5, 4, 3, 2, or 1 deleted amino acids compared to the naturally occurring Marinobacter sp. lactate-binding protein.

7.  (Cancelled)

8.  (Currently Amended) The biosensor of claim 1, wherein the Y187X mutation alters the lactate-binding protein’s affinity and/or specificity for lactate as compared to the naturally occurring Marinobacter sp. lactate-binding protein.

9-15. (Cancelled)

16.  (Currently Amended) The biosensor of claim 1, wherein the lactate-binding protein comprises, from the N-terminus to the C-terminus: a first -strand (1), followed by a first -helix (1), followed by a second -strand (2), followed by a second -helix (2), followed by a third -strand (3), followed by a third -helix (3), followed by a fourth -strand (4), -strand (5), followed by a sixth -strand (6), followed by a fourth -helix (4), followed by a fifth -helix (5), followed by a seventh -strand (7), followed by a sixth -helix (6), followed by an eighth -strand (8), followed by a ninth -strand (9), followed by a seventh -helix (7), followed by a tenth -strand (10), and followed by an eighth -helix (8).
17.  (Currently Amended) The biosensor of claim 16, wherein the lactate-binding protein further comprises (i) 1, 2, or 3 amino acid substitutions between 1 and 1; (ii) 1, 2, or 3 amino acid substitutions between 2 and 2; (iii) 1, 2, or 3 amino acid substitutions between 3 and 3; (iv) 1, 2, or 3 amino acid substitutions between 4 and 5, (v) 1, 2, or 3 amino acid substitutions between 5 and 6, (vi) 1, 2, or 3 amino acid substitutions between 6 and 4, (vii) 1, 2, or 3 amino acid substitutions between 4 and 5, (viii) 1, 2, or 3 amino acid substitutions between 5 and 7, (ix) 1, 2, or 3 amino acid substitutions between 7 and 6, (x) 1, 2, or 3 amino acid substitutions between 6 and 8, (xi) 1, 2, or 3 amino acid substitutions between 8 and 9, (xi) 1, 2, or 3 amino acid substitutions between 9 and 7, (xiii) 1, 2, or 3 amino acid substitutions between 7 and 10, (xiv) 1, 2, or 3 amino acid substitutions between 10 and [[6]]8, (xv) 1, 2, or 3 amino acid substitutions in any one of or any combination of 1, 2, 3, 4, 5, 6, 7, and/or 8, or (xv) 1, 2, or 3 amino acid substitutions in any one of or any combination of 1, 2, 3, 4, 5, 6, 7, 8, 9, and/or 10.
18.  The biosensor of claim 1, wherein the C root-mean-square deviation (RMSD) between the backbone of the lactate-binding protein and the naturally occurring Marinobacter sp. lactate-binding protein (msLacBP6), is between 0-3 Å, 0-1 Å, 0-1.5 Å, 0-2 Å, 0.1-3 Å, 0.5-1 Å, 0.5-1.5 Å, or 0.5-2 Å, or less than 0.1 Å, 0.2 A, 0.3 A, 0.4 A, 0.5 A, 0.6 A, 0.7 A, 0.8 A, 0.9 A, 1.0 A, 1.5 A, 1.6 A, 1.7 A, 1.8 A, 1.9 A, 2.0 A, 2.5 A, or 3 A.
19-32. (Cancelled)

33.  (Previously Presented) The biosensor of claim 1, wherein the reporter group is covalently attached to the lactate-binding protein.

34-36.  (Cancelled)

37.  (Previously Presented) The biosensor of claim 1, wherein the reporter group is conjugated to a cysteine of the lactate-binding protein.

38.  (Cancelled)

39.  (Previously Presented) The biosensor of claim 1, wherein the reporter group comprises a fluorophore.



52.  (Currently Amended) A method of detecting the presence or concentration of [[a]] lactate in a sample, the method comprising:
	(a) contacting the biosensor of claim 1 with the sample;
	(b) measuring a signal from the biosensor; and
	(c) comparing the signal to a lactate control value, wherein a difference in signal indicates the presence of lactate in the sample.

53-74. (Cancelled)

75.  (Currently Amended) A method for monitoring the level of lactate in a subject, comprising:
	(a) administering [[a]] the biosensor of claim 1 or a device comprising [[a]] the biosensor of claim 1 to the subject, wherein after administration the biosensor is in contact with a bodiliy fluid or surface of the subject, and 
	(b) detecting (i) a signal produced by [[a]] the reporter group of the biosensor continuously or repeatedly at intervals less than the reporter group of the biosensor continuously or repeatedly at interval less than 

76-121. (Cancelled)

122.  (Currently Amended) The biosensor of claim 1, wherein the  lactate binding protein further comprises a L70X mutation to SEQ ID NO:  120, wherein X is any amino acid, 

123.  (Currently Amended) The biosensor of claim 122, wherein the lactate binding protein 

124.  (Currently Amended) The biosensor of claim 1, wherein the lactate binding protein further comprises a mutation selected from the group consisting of V10C, W11C, D12C, A43C, D49C, N50C, F68C, F68M, F68L, L70C, L70I, L70M, L70F, Y71C, P150C, P150A, P150S, P169C, G170C, S171C, V188C, V192C, L196C, D220N, D220S, D220Q, D220E, and D220L to SEQ ID NO: 120.

125. (Cancelled)
Examiner’s Statement of Reasons for Allowance

	The following is an examiner’s statement of reasons for allowance.  Claims 1-2, 4-6, 8, 16-18, 33, 37, 39, and 122-124 are drawn to A biosensor for lactate, comprising a lactate-binding protein and a reporter group that transduces a detectable signal, wherein the reporter group is attached to the lactate-binding protein so that a signal transduced by the reporter group when the lactate-binding protein is bound to lactate differs from a signal transduced by the reporter group when the lactate-binding protein is not bound to lactate, wherein the lactate-binding protein does not comprise an enzyme, wherein the lactate-binding protein comprises a mutant of a Marinobacter sp. lactate-binding protein, wherein the lactate-binding protein comprises an amino acid sequence having at least 95% identity to the amino acid sequence of SEQ ID NO: 120 and a Y187X mutation to SEQ ID NO:  120, wherein X is any amino acid, a conservative substitution, or a cysteine.  The closest prior art of record is the reference of Hellinga et al. (US Patent Application Publication 2004/0229290 A1; cited on IDS filed on 05/17/2018) [see prior Office Actions].  However, Hellinga et al. does not teach or suggest the Marinobacter sp. lactate-binding protein, wherein the lactate-binding protein comprises an amino acid sequence having at least 95% identity to the amino acid sequence of SEQ ID NO: 120 and a Y187X mutation to SEQ ID NO:  120, wherein X is any amino acid, a conservative substitution, or a cysteine.  Furthermore, the claimed lactate binding protein is markedly different in structure from a naturally occurring Marinobacter sp. lactate binding protein.  Accordingly, the biosensors of claims 1-2, 4-6, 8, 16-18, 33, 37, 39, and 122-124 are allowable over the prior art of record.  In as much as the methods of detecting the presence of lactate and monitoring the levels of lactate require the lactate biosensors of claims 1-2, 4-6, 8, 16-18, 33, 37, 39, and 122-124, the methods of claims 52 and 75 are allowable over the prior art of record.

Election/Restrictions
Claims 1-2, 4-6, 8, 16-18, 33, 37, 39, and 122-124.  The restriction requirement between Groups I and II, as set forth in the Office Action mailed on 09/30/2019 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group I and II is withdrawn.  Claims 52 and 75, directed to methods of detecting and monitoring lactate levels are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Quick Path Information Disclosure Statement
For situations when the applicant needs to file an IDS after issue fee has been paid, The United States Patent and Trademark Office (USPTO) has implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656